DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1 – 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the recitation of “a detection circuit” is not adequately described in Applicant’s specification to convey to a person of ordinary skill in the art that Applicant had possession of this aspect of the claimed invention.
It is not clear what is intended by the recitation of “a detection circuit” in line 9.  Upon reading Applicant’s specification, it appears that the “detection circuit” recitation 
Regarding claims 2 – 3, these claims are indefinite based on their dependence from claim 1. 

Claim Rejections - 35 USC § 112(b)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1 – 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation in lines 4 and 6 of “the source lines” lacks proper antecedent basis.  This term has not been previously introduced and therefore it is unclear whether this term refers to a new element or the “plurality of data lines”.
Additionally, the recitation of “a plurality of lines” in line 8 is unclear for similar reasons.  It is unclear whether these “lines” are “gate lines”, “data lines”, “source lines”, or another type of lines that are not specifically recited.

These issues render this claim indefinite because the scope of the claims cannot be clearly determined.
Regarding claims 2 – 3, these claims are indefinite based on their dependence from claim 1.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (U.S. Pub. 2016/0188142) in view of Ito et al. (U.S. Pub. 2017/0010739) in view of Nagao (U.S. Pub. 2013/0321382).
Regarding claim 1, Oh teaches: a touch-panel-integrated display device (Abstract; touch sensitive display device) comprising:

a gate line driving circuit that supplies a gate driving signal to the gate lines (FIG. 1; paragraph [0035]; gate driver 20);
a source line driving circuit that supplies a data signal to the source lines (FIG. 1; paragraph [0035]; data driver 30);
a plurality of electrodes provided in the display area (FIG. 2; paragraph [0037]; touch electrodes 12 are provided in the display area);
a plurality of lines that are connected with the electrodes (FIG. 2; paragraph [0037]; touch driving lines C1 – Cp are connected to touch electrodes 12); and
a detection circuit that supplies a touch scan signal to the plurality of lines, and detects a touch operation based on changes in capacitances in the electrodes (FIGS.  1, 2; paragraphs [0039], [0050]; touch driver 50 supplies voltages to touch driving lines C1 – Cp during a touch sensing period TP and senses voltages of touch electrodes 12),
wherein the source lines and the plurality of lines are provided in parallel (FIGS. 1, 2; data lines D1 – Dm and touch driving lines C1 – Cp are both provided in a vertical manner and are therefore parallel to one another),
the touch-panel-integrated display device further comprising:
a control circuit that, when a predetermined time has elapsed since the last time a touch operation was detected by the detection circuit (paragraph [0006]; a touch 
Oh fails to explicitly disclose: wherein, in the sleep state, the control circuit controls a potential of one of the source lines that overlaps with one of the plurality of lines to which the touch scan signal is supplied so that no potential difference occurs between both ends of an electrostatic capacitor of the pixel between the said line and the said source line.
However, in a related field of endeavor, Nagao discloses a touch display device that reduces power consumption in a standby state (Abstract).
With regard to claim 1, Nagao teaches: wherein, in the sleep state, the control circuit controls a potential of one of the source lines that overlaps with one of the plurality of lines to which the touch scan signal is supplied so that no potential difference nd FLM to n-1th FLM.  In other words, during the standby [sleep] state, there are a plurality of frame periods during which the voltage for the touch panel function and the driving function are generated as a common voltage, i.e., the same.  During these frame periods, no potential difference would occur between both ends of an electrostatic capacitor of the pixel between a touch driving line and a data line).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Oh and Nagao to yield predictable results.  More specifically, the teachings of a touch display device configured such that a data line and a touch driving line overlap one another and that enters into a sleep mode to reduce power consumption, as taught by Oh, are known.  Additionally, the teachings of a touch display device that enters into a standby/sleep mode to reduce power consumption that includes frame periods during which a voltage applied to touch driving lines and data lines are the same, as disclosed by Nagao, are known as well.  The combination of the known teachings of Oh and Nagao would yield the predictable result of a touch display device configured such that a data line and a touch driving line overlap one another and that enters into a sleep mode to reduce power consumption that includes frame periods during which a voltage applied to touch driving lines and data lines are the same.  In other words, it would have Nagao, into the device of Oh.  Such a combination would have the effect of further reducing the power consumption of the device of Oh during the sleep state which would result in no potential difference occurring between both ends of an electrostatic capacitor of the pixel between a touch driving line and a data line during these time periods.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Oh and Nagao to yield the aforementioned predictable results.
Regarding claim 2, Oh fails to explicitly disclose: wherein, during the sleep state, the control circuit supplies, to one of the source lines that overlaps with one of the plurality of lines to which the touch scan signal is supplied, the same signal as the touch scan signal supplied to the one of the plurality of lines.
However, Nagao teaches: wherein, during the sleep state, the control circuit supplies, to one of the source lines that overlaps with one of the plurality of lines to which the touch scan signal is supplied, the same signal as the touch scan signal supplied to the one of the plurality of lines (FIG. 17B; paragraphs [0115], [0117]; when the device is in the standby [sleep] state, the voltage for the touch panel function and the driving function are generated as a common voltage.  In FIG. 17B, this common voltage is supplied to the touch electrodes during frames 2nd FLM to n-1th FLM.  In other words, during the standby [sleep] state, there are a plurality of frame periods during which the voltage for the touch panel function and the driving function are generated as a common voltage, i.e., the same.  During these frame periods, the same signal is applied to both a touch driving line and a data line).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Oh and Nagao to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claim 3, the combination of Oh and Nagao teaches: wherein, during the sleep state, the control circuit causes one of the source lines that overlaps with one of the plurality of lines to which the touch scan signal is supplied to be in a floating state (Nagao; FIG. 17B; paragraphs [0115], [0117]; as set forth above, when the device is in the standby [sleep] state, there are a plurality of frame periods during which the voltage for the touch panel function and the driving function are generated as a common voltage, i.e., the same.  Oh; FIG. 4B; paragraph [0053]; in a sleep mode, touch driving lines are floated during blanking subframes.  When these teachings are combined, both the touch driving lines and data lines would be floated during blanking periods of the sleep state).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Oh and Nagao to yield predictable results for at least the reasons set forth above with regard to claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389.  The examiner can normally be reached on M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626